UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-35352 WELLESLEY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 45-3219901 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 40 Central Street, Wellesley, Massachusetts (Address of principal executive offices) (Zip Code) (781) 235-2550 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No X Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of December 16, 2011, there were no shares of the registrant’s common stock outstanding. EXPLANATORY NOTE Wellesley Bancorp, Inc. (the “Company”) filed a Registration Statement on Form S-1 (the “Form S-1”), as amended, with the U.S. Securities and Exchange Commission (the “SEC”), which the SEC declared effective on November 14, 2011.The Form S-1 includes financial statements for the interim period ended June 30, 2011.Therefore, the Company is filing this Form 10-Q pursuant to Rule 13a-13 of the Securities Exchange Act of 1934, as amended, in order to file financial statements for the first quarter subsequent to the quarter reported on the Form S-1. The Company was incorporated in September 2011 by Wellesley Bank, Wellesley, Massachusetts (the “Bank”), to be the Bank’s holding company upon completion of the Bank’s conversion from the mutual to stock form of organization and the common stock offering of the Company.As of September 30, 2011, the conversion had not been completed.Upon completion of the conversion, the Company will own all of the Bank’s outstanding capital stock and will direct, plan and coordinate the Bank’s business activities.The Company is not currently an operating company and, therefore, the information presented in this report is on a consolidated basis for the Bank. WELLESLEY BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) 1 Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 1 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2011 and 2010 2 Consolidated Statements of Changes in Surplus for the Nine Months Ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 Part II.Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. [Removed and Reserved] 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands) (Unaudited) Assets Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Certificates of deposit Securities available for sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans Less allowance for loan losses ) ) Loans, net Bank-owned life insurance Premises and equipment, net Accrued interest receivable Net deferred tax asset Prepaid FDIC assessment Other assets Total assets $ $ Liabilities and Surplus Deposits: Noninterest-bearing $ $ Interest-bearing Short-term borrowings Long-term debt Accrued expenses and other liabilities Total liabilities Commitments and contingencies Surplus Accumulated other comprehensive income Total surplus Total liabilities and surplus $ $ See accompanying notes to consolidated financial statements. 1 CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (Unaudited) Interest and dividend income: Interest and fees on loans $ Debt securities: Taxable Tax-exempt 69 42 Interest on short-term investments and certificates of deposit 12 35 50 Dividends on FHLB stock 1 - 4 - Total interest and dividend income Interest expense: Deposits Short-term borrowings 22 24 62 64 Long-term debt 70 Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Noninterest income: Customer service fees 36 38 Income on bank-owned life insurance 37 38 Wealth management fees 29 20 82 48 Miscellaneous 8 12 34 41 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data processing 90 FDIC insurance ) 74 Contributions 1 2 15 11 Foreclosed assets, net 1 62 1 62 Other general and administrative Total noninterest expenses Income before income taxes Provision for income taxes Net income $ See accompanying notes to consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF CHANGES IN SURPLUS Accumulated Other Comprehensive Total Surplus Income Surplus (In thousands) (Unaudited) Balance at December 31, 2009 $ $ $ Comprehensive income: Net income - Net unrealized gain on securities available for sale, net of tax effects - Total comprehensive income Balance at September 30, 2010 $ $ $ Balance at December 31, 2010 $ $ $ Comprehensive income: Net income - Net unrealized gain on securities available for sale, net of tax effects - Total comprehensive income Balance at September 30, 2011 $ $ $ See accompanying notes to consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (In thousands) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Provision for losses on foreclosed assets - 60 Depreciation and amortization Net amortization of securities 67 Accretion of net deferred loan fees ) ) Income on bank-owned life insurance ) ) Deferred income tax provision (benefit) ) 1 Net change in: Accrued interest receivable ) ) Other assets ) Prepaid FDIC assessment Accrued expenses and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Activity in certificates of deposit: Maturities Activity in securities available for sale: Maturities, prepayments and calls Purchases ) ) Loan originations, net of principal payments ) ) Additions to premises and equipment ) ) Proceeds from sale of fixed assets - 33 Net cash used by investing activities ) ) Cash flows from financing activities: Net increase in deposits Repayments of long-term debt ) ) Increase in short-term borrowings Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning period Cash and cash equivalents at end of period $ $ Supplementary information: Interest paid $ $ Income taxes paid Transfer of loans to foreclosed real estate - See accompanying notes to consolidated financial statements. 4 WELLESLEY BANK AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three and Nine Month Periods Ended September 30, 2011 and 2010 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Consolidation The accompanying unaudited interim consolidated financial statements include the accounts of Wellesley Bank (the “Bank”) and its wholly-owned subsidiaries; Wellesley Securities Corporation, which engages in the business of buying, selling and dealing in securities exclusively on its own behalf; Wellesley Investment Partners, LLC, formed for the purpose of providing investment management services for individuals, not-for-profit entities and businesses; and Central Linden, LLC, formed for the purpose of holding, managing and selling foreclosed real estate.All significant intercompany balances and transactions have been eliminated in consolidation.These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information, and with the instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all the information and footnotes required by GAAP for complete financial statements.See Note7 –Conversion. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in Wellesley Bank’s filing on Form S-1 which included the years ended December 31, 2010 and 2009.The results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. Loans and Allowance for Loan Losses The loan portfolio consists of real estate, commercial and other loans to the Bank’s customers in Wellesley, Massachusetts and surrounding communities.The ability of the Bank’s debtors to honor their contracts is dependent upon the economy in general and the real estate and construction economic sectors. Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off generally are reported at their outstanding unpaid principal balances adjusted for charge-offs, the allowance for loan losses, and any deferred loan origination fees or costs.Interest income is accrued on the unpaid principal balance.Loan origination fees, net of certain direct origination costs, are deferred and recognized as an adjustment of the related loan yield using the interest method. Interest is not accrued on loans which are identified as impaired or loans which are ninety days or more past due.Past due status is based on the contractual terms of the loan.Interest income previously accrued on such loans is reversed against current period interest income.Interest income on non-accrual loans is recognized only to the extent of interest payments received.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for loan losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectability of the loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. 5 The allowance for loan losses is evaluated on a regular basis by management.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available.The allowance consists of general, allocated and unallocated components, as further described below. General component The general component is based on the following loan segments: residential real estate, commercial real estate, construction, commercial, home equity and consumer.Management considers a rolling average of historical losses for each segment based on a time frame appropriate to capture relevant loss data for each loan segment, which generally ranges from 3-10 years.This historical loss factor is adjusted for the following qualitative factors: levels/trends in delinquencies; trends in volume, concentrations and terms of loans; effects of changes in risk selection and underwriting standards and other changes in lending policies, procedures and practices; experience/ability/depth of lending management and staff; and national and local economic trends and conditions.There were no significant changes to the Bank’s policies or methodology pertaining to the general component of the allowance during 2011 or 2010. The qualitative factor adjustments are determined based on the various risk characteristics of each loan segment.Risk characteristics relevant to each portfolio segment are as follows: Residential real estate – The Bank generally does not originate loans with a loan-to-value ratio greater than 80 percent and does not originate subprime loans.All loans in this segment are collateralized by owner-occupied residential real estate and repayment is dependent on the credit quality of the individual borrower. Commercial real estate – Loans in this segment are primarily income-producing properties in Wellesley, Massachusetts and surrounding communities.The underlying cash flows generated by the properties are adversely impacted by a downturn in the economy as evidenced by increased vacancy rates, which in turn, will have an effect on the credit quality in this segment.Management obtains rent rolls annually and continually monitors the cash flows of these loans. Construction loans – Loans in this segment primarily include speculative real estate development loans for which payment is derived from sale of the property.Credit risk is affected by cost overruns, time to sell at an adequate price, and market conditions. Commercial loans – Loans in this segment are made to businesses and are generally secured by assets of the business.Repayment is expected from the cash flows of the business.A weakened economy, and resultant decreased consumer spending, will have an effect on the credit quality in this segment. Home equity lines of credit – Loans in this segment are collateralized by one-to-four family residential real estate and repayment is dependent on the credit quality of the individual borrower.The overall health of the economy, including unemployment rates and housing prices, will have an effect on the credit quality in this segment. Consumer loans – Loans in this segment are generally unsecured and repayment is dependent on the credit quality of the individual borrower. Allocated component The allocated component relates to loans that are classified as impaired.Impairment is measured on a loan by loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate or, if the loan is collateral dependent, by the fair value of the collateral, less estimated costs to sell.An allowance is established when the discounted cash flows (or collateral value) of the impaired loan is lower than the carrying value of that loan.Large groups of smaller balance homogeneous loans are collectively evaluated for impairment.Accordingly, the Bank does not separately identify performing individual consumer loans (residential, home equity lines of credit, personal and other consumer secured loans) for impairment disclosures, unless such loans are subject to a troubled debt restructuring agreement. 6 A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. The Bank periodically may agree to modify the contractual terms of loans.When a loan is modified and a concession is made to a borrower experiencing financial difficulty, the modification is considered a troubled debt restructuring ("TDR").All TDRs are initially classified as impaired. Unallocated component An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating allocated and general reserves in the portfolio. NOTE 2 – COMPREHENSIVE INCOME (LOSS) Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income.Although certain changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, are reported as a separate component of the surplus section of the consolidated balance sheets, such items, along with net income, are components of comprehensive income. The components of other comprehensive income (loss) and related tax effects are as follows: Nine Months Ended September 30, (In thousands) Unrealized holding gains on securities available for sale $ $ Reclassification adjustment for losses (gains) realized in income - - Net unrealized gains (losses) Tax effects ) ) Net-of-tax amount $ $ 7 The components of accumulated other comprehensive income and related tax effects are as follows: September 30, December 31, (In thousands) Net unrealized holding gains on securities available for sale $ $ Tax effect ) ) Net-of-tax amount $ $ NOTE 3 – RECENT ACCOUNTING PRONOUNCEMENTS In July 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-20, Receivables (Topic 310), Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.This ASU requires an entity to provide disclosures that facilitate a financial statement user’s evaluation of (1) the nature of credit risk inherent in the entity's loan portfolio, (2) how that risk is analyzed and assessed in arriving at the allowance for loan and lease losses, and (3) the changes and reasons for those changes in the allowance for loan and lease losses.For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010.The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.The Bank has provided the disclosures required in Note 5. In April 2011, the FASB issued ASU 2011-02, Receivables (Topic 310), A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.This ASU provides additional guidance and clarification for determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring.For public entities, this guidance is effective for interim and annual reporting periods beginning on or after June 15, 2011 and should be applied retrospectively to the beginning of the annual period of adoption.Adoption of this guidance did not have a material effect on the Bank’s consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.This ASU clarifies and expands the disclosures pertaining to unobservable inputs used in Level 3 fair value measurements.The guidance also requires, for public companies, disclosure of the level within the fair value hierarchy for assets and liabilities not measured at fair value in the statement of financial position but for which the fair value is disclosed.The amendments in this ASU are to be applied prospectively.For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011.Management does not expect this guidance to have a material effect on the Bank’s consolidated financial statements. In June 2011, the FASB issued ASU 2011-5, Comprehensive Income (Topic 220), Presentation of Comprehensive Income. This ASU provides an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in surplus.For public entities, this guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, with early adoption permitted. In September 2011, the FASB issued ASU 2011-09, Compensation – Retirement Benefits-Multiemployer Plans (Subtopic 715-80) Disclosures about an Employer’s Participation in a Multiemployer Plan.This ASU amends the disclosure requirements for multiemployer pension plans and multiemployer other postretirement benefit plans.This Update requires an employer to provide additional quantitative and qualitative disclosures to provide users with more detailed information about an employer’s involvement in multiemployer plans.The amendments in this Update are effective for annual periods for fiscal years ending after December 15, 2011.There will be no impact to the consolidated financial results as the amendments relate only to additional disclosures. 8 NOTE 4 – SECURITIES AVAILABLE FOR SALE The amortized cost and fair value of securities available for sale, with gross unrealized gains and losses, follows: September 30, 2011 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) Residential mortgage-backed securities: Government National Mortgage Association $ $ $ ) $ Government-sponsored enterprises (8 ) SBA asset-backed securities 84 (1
